Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 6/7/2021 has been entered. Applicant has amended claims 1, 4, 8, 9, 16 and 18. Currently claims 1-20 are pending in this application.

 Response to Arguments
Applicant's arguments with respect to claims 1, 9 and 16 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0085374 A1), hereinafter, “Chen” in view of Natanzon (US 8,370648 B1), hereinafter, “Natanzon”.
Regarding Claims 1, 9 and 16 Chen discloses a method, corresponding non-transitory computer-readable medium and self-encryption drive (SED) arranged to delete all instances of a media encryption key (MEK) stored by the SED to crypto-erase the SED, wherein the SED comprising: 

a non-volatile storage media (See, Fig. 1B, Numeral 116 and Paragraph 0033); 
instructions stored in memory of the SED, when executed by one or more processors of the SED (See, Paragraph 0033), cause the SED to at least: 
receive the MEK from a key management server (See, Paragraph 0032, “after receiving the key request, key management server 108 can automatically generate a data encryption key for self-encrypting drive 106 based on the unique identifier and send the authentication key to the service controller. The service controller can consequently transmit the data encryption key to a self-encrypting drive 106 for data encryption”);
store the MEK received from the key management server 
encrypt data for storage in the non-volatile storage media of the SED based on the MEK (See, Paragraph 0021, “A data encryption key can be used to encrypt and decrypt user data as it is written to and read from the SED”); and 
erase the MEK stored only in the erasing the data encryption key can render all encrypted data unreadable, thus providing a complete and irreversible deletion of the encrypted data”).
Chen does not explicitly disclose a volatile memory and storing encryption key only on the volatile memory wherein no version of the MEK is stored in the non-volatile storage media in either an encrypted or unencrypted format and erasing the MEK from the volatile memory.
Natanzon discloses a volatile memory (See, Fig. 6, Numeral 524) and storing encryption key only on the volatile memory wherein no version of the MEK is stored in the non-volatile storage media in either an encrypted or unencrypted format and erasing the MEK from the volatile memory (See, Fig. 6, Numeral 540 and Column 3, lines 24-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store, in the system of Chen, encryption key on the volatile memory wherein no version of the MEK is stored in the non-volatile storage media in either an encrypted or unencrypted format and erasing the encryption key from the volatile memory as taught by Natanzon so that the storage system may 
Regarding Claims 2 and 10, the rejection of claims 1 and 9 is incorporated and the combination of Chen and Natanzon further discloses wherein the MEK stored only in the volatile memory of the SED is erased when the SED is not powered by a host computer coupled to the SED (See, Natanzon, Fig. 6, Numeral 540 and Column 3, lines 24-31, Note: deletion of information from volatile memory upon receiving no power is an inherent property of a volatile memory).
Regarding Claim 6, the rejection of claim is incorporated and the combination of Chen and Natanzon further discloses wherein the MEK is generated by the key management server (See, Chen, Fig. 1A, Numeral 108 and Paragraph 0032).
Regarding Claim 7, the rejection of claim 6 is incorporated and the combination of Chen and Natanzon further discloses wherein the stored MEK is wrapped by a key associated with a password of a user associated with the SED (See, Chen, Paragraphs 0042, 0051).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Natanzon and further in view of Lyakhovitskiy et al. (US 2013/0067242 A1), hereinafter, “Lyakhovitskiy”.
Regarding Claim 14, the rejection of claim 9 is incorporated and the combination of Chen and Natanzon does not explicitly disclose wherein the MEK is associated with a range addressed by logical block addresses (LBAs) of the non-volatile storage media of the SED.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, MEK in the system of Chen and Natanzon, associated with a range addressed by logical block addresses (LBAs) of the non-volatile storage media of the SED as taught by Lyakhovitskiy so that each locking range can have a unique MEK (See, Lyakhovitskiy, Paragraph 0034).

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Natanzon and further in view of Kalyadin et al. (US 8,738,531 B1), hereinafter, “Kalyadin”.
Regarding Claims 3, 11 and 17, the rejection of claims 1, 9 and 16 is incorporated and the combination of Chen and Natanzon does not explicitly disclose wherein receiving the MEK comprises receiving a timestamp associated with the MEK from the key management server which indicates whether the MEK is expired.
Kalyadin discloses receiving a MEK comprises receiving a timestamp associated with the MEK from the key management server which indicates whether the MEK is expired (See, Column 8, lines 24-44).11 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receiving, along with MEK in the system of Chen and Natanzon, a timestamp associated with the MEK from the key management server which indicates whether the MEK is expired as taught by Kalyadin .

Allowable Subject Matter
Claims 4-5, 8, 18 and 19 are allowed.
Claims 12-13, 15 and 20 would be allowable if rewritten (or by filing terminal disclaimer) to overcome the non-statutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YOGESH PALIWAL/Primary Examiner, Art Unit 2435